
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17


DEPARTMENT 56, INC.

2001 NON-OFFICER STOCK OPTION PLAN


        1.    Purpose.    

        The purpose of this Plan is to strengthen Department 56, Inc., a
Delaware corporation (the "Company"), by providing an incentive to its
non-officer employees, consultants and advisors and thereby encouraging them to
devote their abilities and industry to the success of the Company's business
enterprise. It is intended that this purpose be achieved by extending to
non-officer employees, consultants and advisors of the Company and its
Subsidiaries an added long-term incentive for high levels of performance and
unusual efforts through the grant of Nonqualified Stock Options (as hereinafter
defined).

        2.    Definitions.    

        For purposes of the Plan:

        2.1  "Adjusted Fair Market Value" means, in the event of a Change in
Control, the greater of (i) the highest price per Share paid to holders of the
Shares in any transaction (or series of transactions) constituting or resulting
in a Change in Control or (ii) the highest Fair Market Value of a Share during
the ninety (90) day period ending on the date of a Change in Control.

        2.2  "Agreement" means the written agreement between the Company and an
Optionee evidencing the grant of an Option and setting forth the terms and
conditions thereof.

        2.3  {Intentionally omitted.}

        2.4  "Board" means the Board of Directors of the Company.

        2.5  {Intentionally omitted.}

        2.6  "Change in Capitalization" means any increase or reduction in the
number of Shares, or any change (including, but not limited to, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

        2.7  A "Change in Control" shall mean the occurrence during the term of
the Plan of:

        (a)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any 'Person' (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has 'Beneficial Ownership' (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty-one percent
(51%) or more of the combined voting power of the Company's then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a 'Non-Control
Acquisition' (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A 'Non-Control Acquisition' shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (for purposes of this
definition, a 'Subsidiary'), (ii) the Company or its Subsidiaries, or (iii) any
Person in connection with a 'Non-Control Transaction' (as hereinafter defined);

1

--------------------------------------------------------------------------------

        (b)  The individuals who, as of January 1, 2001, are members of the
Board (the "Incumbent Board"), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened 'Election Contest' (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

        (c)  The consummation of:

          (i)  A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued, unless such merger,
consolidation or reorganization is a "Non-Control Transaction." A "Non-Control
Transaction" is a merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued where

        (A)  the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

        (B)  the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially owning a
majority of the Voting Securities of the Surviving Corporation,

        (C)  no Person other than (1) the Company, (2) any Subsidiary, (3) any
employee benefit plan (or any trust forming a part thereof) maintained
immediately prior to such merger, consolidation or reorganization by the Company
or any Subsidiary, or any (4) Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty-one percent
(51%) or more of the then outstanding Voting Securities owns, directly or
indirectly fifty-one percent (51%) or more of the combined voting power of the
Surviving Corporation's then outstanding voting securities;

        (ii)  A complete liquidation or dissolution of the Company; or

        (iii)  The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the "Subject Person") acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the

2

--------------------------------------------------------------------------------

acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

        2.8  "Code" means the Internal Revenue Code of 1986, as amended.

        2.9  "Committee" means a committee of the Company's Chief Executive
Officer and the Company's Chief Human Resources Officer, as described in
Section 3.1, who may act jointly as a committee or independently from time to
time to administer the Plan and to perform the functions set forth herein.

        2.10 "Company" means Department 56, Inc.

        2.11 "Director" means a director of the Company.

        2.11 {Intentionally omitted.}

        2.12 {Intentionally omitted.}

        2.14 {Intentionally omitted.}

        2.15 "Division" means any of the operating units or divisions of the
Company designated as a Division by the Committee.

        2.16 {Intentionally omitted.}

        2.17 "Eligible Individual" means any non-officer employee of the Company
or a Subsidiary, or any consultant or advisor who is receiving cash compensation
from the Company or a Subsidiary designated by the Committee as eligible to
receive Options subject to the conditions set forth herein.

        2.18 "Employee Option" means an Option granted pursuant to Section 5.

        2.19 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        2.20 "Fair Market Value" on any date means the average of the high and
low sales prices of the Shares on such date on the principal national securities
exchange on which such Shares are listed or admitted to trading, or if such
Shares are not so listed or admitted to trading, the average of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System or
such other market in which such prices are regularly quoted, or, if there have
been no published bid or asked quotations with respect to Shares on such date,
the Fair Market Value shall be the value established by the Committee in good
faith.

        2.21 {Intentionally omitted.}

        2.22 {Intentionally omitted.}

        2.23 {Intentionally omitted.}

        2.24 "Nonqualified Stock Option" means an Option which does not satisfy
the requirements of Section 422 of the Code and is not designated by the
Committee as an Incentive Stock Option.

        2.25 "Option" means a Nonqualified Stock Option.

        2.26 "Optionee" means a person to whom an Option has been granted under
the Plan.

        2.27 {Intentionally omitted.}

        2.28 {Intentionally omitted.}

3

--------------------------------------------------------------------------------

        2.29 {Intentionally omitted.}

        2.30 {Intentionally omitted.}

        2.31 {Intentionally omitted.}

        2.32 {Intentionally omitted.}

        2.33 {Intentionally omitted.}

        2.34 "Plan" means the Department 56, Inc. 2001 Non-Officer Stock Option
Plan, as amended from time to time.

        2.35 "Pooling Transaction" means an acquisition of or by the Company in
a transaction which is intended to be treated as a "pooling of interests" under
generally accepted accounting principles.

        2.36 {Intentionally omitted.}

        2.37 "Shares" means the common stock, par value $.01 per share, of the
Company.

        2.38 {Intentionally omitted.}

        2.39 {Intentionally omitted.}

        2.40 "Subsidiary" means any corporation which is a subsidiary
corporation (within the meaning of Section 424(f) of the Code) with respect to
the Company.

        2.41 "Successor Corporation" means a corporation, or a parent or
subsidiary thereof within the meaning of Section 424(a) of the Code, which
issues or assumes a stock option in a transaction to which Section 424(a) of the
Code applies.

        2.42 {Intentionally omitted.}

        3.    Administration.    

        3.1  The Plan shall be administered by the Committee which shall hold
meetings and take such actions at such times as may be necessary for the proper
administration of the Plan. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his or her own willful misfeasance, gross negligence or reckless disregard
of his or her duties. The Company hereby agrees to indemnify each member of the
Committee for all costs and expenses and, to the extent permitted by applicable
law, any liability incurred in connection with defending against, responding to,
negotiating for the settlement of or otherwise dealing with any claim, cause of
action or dispute of any kind arising in connection with any actions in
administering this Plan or in authorizing or denying authorization to any
transaction hereunder.

        3.2  Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to:

        (a)  determine those Eligible Individuals to whom Employee Options shall
be granted under the Plan and the number of such Employee Options to be granted
and to prescribe the terms and conditions (which need not be identical) of each
such Employee Option, including the purchase price per Share subject to each
Employee Option, and make any amendment or modification to any Option Agreement
consistent with the terms of the Plan;

        (b)  to construe and interpret the Plan and the Options and Awards
granted hereunder and to establish, amend and revoke rules and regulations for
the administration of the Plan, including, but not limited to, correcting any
defect or supplying any omission, or reconciling

4

--------------------------------------------------------------------------------




any inconsistency in the Plan or in any Agreement, in the manner and to the
extent it shall deem necessary or advisable so that the Plan complies with
applicable law including Rule 16b-3 under the Exchange Act and the Code to the
extent applicable, and otherwise to make the Plan fully effective. All decisions
and determinations by the Committee in the exercise of this power shall be
final, binding and conclusive upon the Company, its Subsidiaries, the Optionees
and all other persons having any interest therein;

        (c)  to determine the duration and purposes for leaves of absence which
may be granted to an Optionee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

        (d)  to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and

        (e)  generally, to exercise such powers and to perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.

        4.    Stock Subject to the Plan; Grant Limitations.    

        4.1  The maximum number of Shares that may be made the subject of
Options granted under the Plan is 225,000. The maximum number of Shares that any
Eligible Individual may receive during the term of the Plan in respect of
Options may not exceed 175,000 Shares. Upon a Change in Capitalization the
maximum number of Shares referred to in the first two sentences of this
Section 4.1 shall be adjusted in number and kind pursuant to Section 13. The
Company shall reserve for the purposes of the Plan, out of its authorized but
unissued Shares or out of Shares held in the Company's treasury, or partly out
of each, such number of Shares as shall be determined by the Board.

        4.2  Upon the granting of an Option, the number of Shares available
under Section 4.1 for the granting of further Options shall be reduced by the
number of Shares in respect of which the Option or Award is granted or
denominated.

        4.3  Whenever any outstanding Option or Award or portion thereof
expires, is cancelled or is otherwise terminated for any reason without having
been exercised or payment having been made in respect of the entire Option or
Award, the Shares allocable to the expired, cancelled or otherwise terminated
portion of the Option or Award may again be the subject of Options or Awards
granted hereunder.

        5.    Option Grants for Eligible Individuals.    

        5.1  Authority of Committee. Subject to the provisions of the Plan and
to Section 4.1 above, the Committee shall have full and final authority to
select those Eligible Individuals who will receive Employee Options and the
terms and conditions of the grant to such Eligible Individuals shall be set
forth in an Agreement.

        5.2  Purchase Price. The purchase price or the manner in which the
purchase price is to be determined for Shares under each Employee Option shall
be determined by the Committee and set forth in the Agreement.

        5.3  Maximum Duration. Employee Options granted hereunder shall be for
such term as the Committee shall determine, provided that no Option shall be
exercisable after the expiration of ten (10) years from the date it is granted.
The Committee may, subsequent to the granting of any Employee Option, extend the
term thereof but in no event shall the term as so extended exceed the maximum
term provided for in the preceding sentence.

        5.4  Vesting. Subject to Section 7.4 hereof, each Employee Option shall
become exercisable in such installments (which need not be equal) and at such
times as may be designated by the Committee and set forth in the Agreement. To
the extent not exercised, installments shall

5

--------------------------------------------------------------------------------




accumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, but not later than the date the Employee Option expires. The
Committee may accelerate the exercisability of any Employee Option or portion
thereof at any time.

        5.5  Modification or Substitution. The Committee may, in its discretion,
modify outstanding Employee Options or accept the surrender of outstanding
Employee Options (to the extent not exercised) and grant new Employee Options in
substitution for them. Notwithstanding the foregoing, no modification of an
Employee Option shall adversely alter or impair any rights or obligations under
the Employee Option without the Optionee's consent.

        6.    {Intentionally omitted.}    

        7.    Terms and Conditions Applicable to All Options.    

        7.1  Non-transferability. No Option granted hereunder shall be
transferable by the Optionee to whom granted except by will or the laws of
descent and distribution, and an Option may be exercised during the lifetime of
such Optionee only by the Optionee or his or her guardian or legal
representative. The terms of such Option shall be final, binding and conclusive
upon the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

        7.2  Method of Exercise. The exercise of an Option shall be made only by
a written notice delivered in person or by mail to the Secretary of the Company
at the Company's principal executive office, specifying the number of Shares to
be purchased and accompanied by payment therefor and otherwise in accordance
with the Agreement pursuant to which the Option was granted. The purchase price
for any Shares purchased pursuant to the exercise of an Option shall be paid in
either of the following forms (or any combination thereof): (i) cash or (ii) the
transfer of Shares to the Company upon such terms and conditions as determined
by the Committee. Notwithstanding the foregoing, (i) the Committee shall have
discretion to determine at the time of grant of each Employee Option or at any
later date (up to and including the date of exercise) the form of payment
acceptable in respect of the exercise of such Employee Option and (ii) Options
may be exercised pursuant to such cashless exercise procedures which are, from
time to time, deemed acceptable by the Committee. The written notice pursuant to
this Section 7.2 may also provide instructions from the Optionee to the Company
that upon receipt of the purchase price in cash from the Optionee's broker or
dealer, designated as such on the written notice, in payment for any Shares
purchased pursuant to the exercise of an Option, the Company shall issue such
Shares directly to the designated broker or dealer. Any Shares transferred to
the Company as payment of the purchase price under an Option shall be valued at
their Fair Market Value on the day preceding the date of exercise of such
Option. If requested by the Committee, the Optionee shall deliver the Agreement
evidencing the Option to the Secretary of the Company who shall endorse thereon
a notation of such exercise and return such Agreement to the Optionee. No
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded to the nearest number of whole Shares.

        7.3  Rights of Optionees. No Optionee shall be deemed for any purpose to
be the owner of any Shares subject to any Option unless and until (i) the Option
shall have been exercised pursuant to the terms thereof, (ii) the Company shall
have issued and delivered the Shares to the Optionee and (iii) the Optionee's
name shall have been entered as a stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Agreement.

        7.4  Effect of Change in Control. In the event of a Change in Control,
all Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable. In addition, to the extent set forth in an
Agreement evidencing the grant of an Option, an Optionee will be

6

--------------------------------------------------------------------------------




permitted to surrender to the Company for cancellation within sixty (60) days
after such Change in Control, any Option or portion of an Option to the extent
not yet exercised and the Optionee will be entitled to receive a cash payment in
an amount equal to the excess, if any, of (x) the greater of (1) the Fair Market
Value, on the date preceding the date of surrender, of the Shares subject to the
Option or portion thereof surrendered or (2) the Adjusted Fair Market Value of
the Shares subject to the Option or portion thereof surrendered, over (y) the
aggregate purchase price for such Shares under the Option or portion thereof
surrendered. In the event an Optionee's employment with, or service as a
consultant or advisor of, the Company is terminated by the Company within two
years following a Change in Control each Option held by the Optionee that was
exercisable as of the date of termination of the Optionee's employment or
service shall remain exercisable for a period ending not before the earlier of
(A) the first anniversary of the termination of the Optionee's employment or
service or (B) the expiration of the stated term of the Option.

        8.    {Intentionally omitted.}    

        9.    {Intentionally omitted.}    

        10.    {Intentionally omitted.}    

        11.    {Intentionally omitted.}    

        12.    Effect of a Termination of Employment.    

        The Agreement evidencing the grant of each Option shall set forth the
terms and conditions applicable to such Option upon a termination of the
employment or service (or other change in the status) of the Optionee by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), which shall be as the Committee may,
in its discretion, determine at the time the Option is granted or thereafter.

        13.    Adjustment Upon Changes in Capitalization.    

        (a)  In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other stock or securities with respect to which
Options may be granted under the Plan, (ii) the maximum number and class of
Shares or other stock or securities with respect to which Options may be granted
to any Eligible Individual during the term of the Plan, and (iii) the number and
class of Shares or other stock or securities which are subject to outstanding
Options granted under the Plan and the purchase price therefor, if applicable.

        (b)  {Intentionally omitted.}

        (c)  If, by reason of a Change in Capitalization, an Optionee shall be
entitled to exercise an Option with respect to, new, additional or different
shares of stock or securities, such new additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Option prior to such
Change in Capitalization.

        14.    Effect of Certain Transactions.    

        Subject to Section 7.4, or as otherwise provided in an Agreement, in the
event of (i) the liquidation or dissolution of the Company or (ii) a merger or
consolidation of the Company (a "Transaction"), the Plan and the Options issued
hereunder shall continue in effect in accordance with their respective terms,
except that following a Transaction each Optionee shall be entitled to receive
in respect of each Share subject to any outstanding Options upon exercise of any
Option, the same number and kind of stock, securities, cash, property, or other
consideration that each holder of a Share was entitled to receive in the
Transaction in respect of a Share; provided, however, that such stock,
securities, cash, property, or other consideration shall remain subject to all
of the conditions, restrictions and performance criteria which were applicable
to the Options prior to such Transaction.

7

--------------------------------------------------------------------------------

        15.    Interpretation.    

        (a)  The Plan is intended to comply with Rule 16b-3 promulgated under
the Exchange Act and the Committee shall interpret and administer the provisions
of the Plan or any Agreement in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

        (b)  Unless otherwise expressly stated in the relevant Agreement, each
Option granted under the Plan is intended to be performance-based compensation
within the meaning of Section 162(m)(4)(C) of the Code. The Committee shall not
be entitled to exercise any discretion otherwise authorized hereunder with
respect to such Options if the ability to exercise such discretion or the
exercise of such discretion itself would cause the compensation attributable to
such Options to fail to qualify as performance-based compensation.

        16.    Pooling Transactions.    

        Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event of a Change in Control which is intended to constitute a
Pooling Transaction, the Committee shall take such actions, if any, as are
specifically recommended by an independent accounting firm retained by the
Company to the extent reasonably necessary in order to assure that the Pooling
Transaction will qualify as such, including but not limited to (i) deferring the
vesting, exercise, payment, settlement or lapsing of restrictions with respect
to any Option, (ii) providing that the payment or settlement in respect of any
Option be made in the form of cash, Shares or securities of a successor or
acquirer of the Company, or a combination of the foregoing and (iii) providing
for the extension of the term of any Option to the extent necessary to
accommodate the foregoing, but not beyond the maximum term permitted for any
Option.

        17.    Termination and Amendment of the Plan.    

        The Plan shall terminate on the day preceding the tenth anniversary of
the date of its adoption by the Board and no Option may be granted thereafter.
The Board may sooner terminate the Plan and the Board may at any time and from
time to time amend, modify or suspend the Plan; provided, however, that:

        (a)  no such amendment, modification, suspension or termination shall
impair or adversely alter any Options theretofore granted under the Plan, except
with the consent of the Optionee, nor shall any amendment, modification,
suspension or termination deprive any Optionee of any Shares which he or she may
have acquired through or as a result of the Plan; and

        (b)  to the extent necessary under applicable law, no amendment shall be
effective unless approved by the stockholders of the Company in accordance with
applicable law.

        18.    Non-Exclusivity of the Plan.    

        The adoption of the Plan by the Board shall not be construed as
amending, modifying or rescinding any previously approved incentive arrangement
or as creating any limitations on the power of the Board to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.

        19.    Limitation of Liability.    

        As illustrative of the limitations of liability of the Company, but not
intended to be exhaustive thereof, nothing in the Plan shall be construed to:

          (i)  give any person any right to be granted an Option other than at
the sole discretion of the Committee;

8

--------------------------------------------------------------------------------

        (ii)  give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

        (iii)  limit in any way the right of the Company to terminate the
employment of any person at any time; or

        (iv)  be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.

        20.    Regulations and Other Approvals; Governing Law.    

        20.1     Except as to matters of federal law, this Plan and the rights
of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Delaware without giving effect to
conflicts of law principles.

        20.2     The obligation of the Company to sell or deliver Shares with
respect to Options granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

        20.3     The Board may make such changes as may be necessary or
appropriate to comply with the rules and regulations of any government
authority.

        20.4     Each Option is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or the issuance of
Shares, no Options shall be granted or payment made or Shares issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions as acceptable to the Committee.

        20.5     Notwithstanding anything contained in the Plan or any Agreement
to the contrary, in the event that the disposition of Shares acquired pursuant
to the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the "Securities Act"), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may require any individual receiving Shares pursuant
to an Option granted under the Plan, as a condition precedent to receipt of such
Shares, to represent and warrant to the Company in writing that the Shares
acquired by such individual are acquired without a view to any distribution
thereof and will not be sold or transferred other than pursuant to an effective
registration thereof under said Act or pursuant to an exemption applicable under
the Securities Act or the rules and regulations promulgated thereunder. The
certificates evidencing any of such Shares shall be appropriately amended to
reflect their status as restricted securities as aforesaid.

        21.    Miscellaneous.    

        21.1 Multiple Agreements.    The terms of each Option may differ from
other Options granted under the Plan at the same time, or at some other time.
The Committee may also grant more than one Option to a given Eligible Individual
during the term of the Plan, either in addition to, or in substitution for, one
or more Options previously granted to that Eligible Individual.

        21.2    Withholding of Taxes.    At such times as an Optionee recognizes
taxable income in connection with the receipt of Shares or cash hereunder (a
"Taxable Event"), the Optionee shall pay to the Company an amount equal to the
federal, state and local income taxes and other amounts as may be required by
law to be withheld by the Company in connection with the Taxable Event (the
"Withholding Taxes") prior to the issuance, or release from escrow, of such
Shares or the payment of such cash. The Company shall have the right to deduct
from any payment of cash to an Optionee an amount equal to the Withholding Taxes
in satisfaction of the obligation to pay Withholding Taxes.

9

--------------------------------------------------------------------------------



QuickLinks


DEPARTMENT 56, INC. 2001 NON-OFFICER STOCK OPTION PLAN
